DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 17: It is unclear if “a plurality of valves” recited in line 5 is the same or different from the plurality of valves referred to in line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deffenbaugh (US 2016/0320769).
With respect to claim 15: Deffenbaugh discloses a method for determining a location of an untethered device (100) in a wellhead of a subterranean well, the method comprising: 
determining, by a microprocessor (125) in the untethered device (Fig. 1), a presence of the untethered device inside or close to the wellhead in response to data received by a sensor (175; ¶ [0020, 0078]) in the untethered device (¶ [0097-98]; 125 controls the device based on the location which would include the location relative to the wellhead), where the data is at least one of a pressure and a time derivative of the pressure within the subterranean well (¶ [0006, 0077, 0079, 0088]); 
activating, by the microprocessor in the untethered device, a transducer (device that transmits to acoustic detector in ¶ [0052]) in the untethered device to produce an acoustic signal (¶ [0052, 0097]; 125 controls operation of the device 100); 
receiving, by a microphone (acoustic detector/sensor; ¶ [0052]) on a surface of the wellhead (¶ [0052]), the acoustic signal from the transducer (¶ [0052]); 
recovering the untethered device from the wellhead by manipulation of a valve (¶ [0052]) controlling a flow of a fluid in the wellhead (¶ [0052, 0116]).
With respect to claim 16: Deffenbaugh further discloses the valve controlling flow of the fluid in the wellhead includes one or more of a crown valve (¶ [0052]; swab valve), a production wing valve (¶ [0052]), or a master valve (¶ [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deffenbaugh alone.
With respect to claim 1: Deffenbaugh discloses a system for detection of an untethered device in a wellhead, the system comprising: 
the untethered device (100) containing a microprocessor (125), a transducer (device that transmits to acoustic detector in ¶ [0052]), a housing (105, 110), and a sensor (175; ¶ [0077]) configured to measure data along a subterranean well (¶ [0077]), the microprocessor operable to control the transducer (¶ [0097]; 125 controls operations of the device 100); 
a microphone (acoustic detector/sensor; ¶ [0052]) arranged outside of the wellhead on a surface of the wellhead (¶ [0052]) in a vicinity of a plurality of valves (¶ [0052]; production wing valve, swab valve, master valve) controlling flow of a fluid in the wellhead (¶ [0052]), the microphone operable to receive acoustic signals from the transducer (¶ [0052]); and 
a receiver electronic circuit (device attached to acoustic detector in ¶ [0052]; external computer in ¶ [0099-0100]) operable to process the acoustic signals received by the microphone and to determine a location of the untethered device within the wellhead (450, 460; ¶ [0052, 0016]).
Deffenbaugh does not explicitly disclose the microphone is a plurality of microphones. It would have been obvious to one of ordinary skill in the art before the effective filing date to have a plurality of microphones instead of a single microphone, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	Furthermore, having multiple microphones would provide redundancy in the case one microphone fails.
With respect to claim 2: Deffenbaugh further teaches the plurality of valves controlling flow of the fluid in the wellhead includes one or more of a crown valve (¶ [0052]; swab valve), a production wing valve (¶ [0052]), or a master valve (¶ [0052]).
With respect to claim 3: Deffenbaugh further teaches the sensor is operable to measure the number of casing collars passed during descent and ascent of the untethered device within the subterranean well (¶ [0080]).
With respect to claim 4: Deffenbaugh further teaches the untethered device has a buoyancy center that is located uphole of a gravity center (Fig. 1; ¶ [0061]; the non-uniform density will result in the buoyance center being uphole of the gravity center). Deffenbaugh does not explicitly teach the transducer is located downhole of the gravity center. However, there are a finite number of possible locations for the transducer relative to the gravity center. The possible locations of the transducer are uphole, downhole, or in line with the gravity center. It is within the ordinary skill in the art to select from a finite number of options.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
With respect to claim 6: Deffenbaugh further teaches the untethered device further contains an actuator (140) configured to change at least one of a buoyancy and a drag of the untethered device (¶ [0062, 0066, 0073-74]).
With respect to claim 7: Deffenbaugh further teaches a visual indicator responsive to the receiver electronic circuit and presenting the location of the untethered device to an operator (the external computer will have a display which can show the information to an operator; ¶ [0099-0100]).
With respect to claim 17: Deffenbaugh further discloses the valve controlling the flow of the fluid in the wellhead includes a plurality of the valves (¶ [0052]; production wing valve, swab valve, master valve) controlling the flow of the fluid in the wellhead (¶ [0052]), and the microphone on the surface of the wellhead is arranged outside of the wellhead on the surface of the wellhead in a vicinity of a plurality of valves controlling flow of the fluid in the wellhead (¶ [00052]). Deffenbaugh does not explicitly disclose the microphone is a plurality of microphones. It would have been obvious to one of ordinary skill in the art before the effective filing date to have a plurality of microphones instead of a single microphone, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Furthermore, having multiple microphones would provide redundancy in the case one microphone fails.
With respect to claim 18: Deffenbaugh teaches all aspects of the claimed invention except for the valves are automatically controlled by a receiver unit to deploy and retrieve the untethered device. It would be obvious to one having ordinary skill in the art before the effective filing date to make the valve system (i.e. valves and receiver unit) automatic, since make a manual activity automatic is within the ordinary skill in the art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
With respect to claim 20: All aspects of the claimed invention are taught as discussed in the rejection of claim 4 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deffenbaugh as applied to claim 1 above, and further in view of Fripp (US 2016/0168984).
With respect to claim 5: Deffenbaugh further teaches the transducer is part of an acoustic transmitter (device that transmits acoustic signal to acoustic detector in ¶ [0052]). 
Deffenbaugh does not explicitly teach the acoustic transmitter is operable to generate the acoustic signals by applying electrical signals to the transducer, and where an impedance of the acoustic transmitter is matched to an acoustic impedance of a liquid phase of the fluid within the wellhead.
Fripp teaches it is known in the art for an acoustic transmitter (41, 42) to generate signals by applying electrical signals to a transducer (¶ [0027, 0030]), and impedance of the acoustic transmitter is matched to an acoustic impedance od a liquid phase of adjacent fluid (15; ¶ [0036]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the transducer/transmitter configuration of Fripp with the invention of Deffenbaugh since doing so would provide a more efficient acoustic radiation and detection (Fripp ¶ [0036]).

Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deffenbaugh in view of Lee (US 2011/0264429).
With respect to claim 8: Deffenbaugh discloses a method for determining a location of an untethered device (100) in a wellhead of a subterranean well, the method comprising: 
determining, by a microprocessor (125) in the untethered device (Fig. 1), a presence of the untethered device inside or close to the wellhead in response to data received by a sensor (175; ¶ [0020, 0078]) in the untethered device (¶ [0097-98]; 125 controls the device based on the location which would include the location relative to the wellhead); 
activating, by the microprocessor, a transducer (device that transmits to acoustic detector in ¶ [0052]) in the untethered device to produce an acoustic signal (¶ [0052, 0097]; 125 controls operation of the device 100); 
receiving, with a microphone (acoustic detector/sensor; ¶ [0052]) of a receiver unit (device containing acoustic detector of ¶ [0052]), the acoustic signal from the transducer (¶ [0052]); and
notify a user of the presence of the untethered device in the wellhead (¶ [0099-0100]; wirelessly transmits the data which would include the location).
Deffenbaugh does not explicitly disclose processing the acoustic signal with a microprocessor of the receiver unit to generate a signal for delivery to a wireless transmitter; and  transmitting the signal with the wireless transmitter to a remote wireless receiver to notify a user.
Lee teaches processing an acoustic signal (¶ [0018]) with a microprocessor (116) of a receiver unit (116, 118) to generate a signal for delivery to a wireless transmitter (device that wirelessly transmits signal to 128, 130 in ¶ [0018]); and  transmitting the signal with the wireless transmitter to a remote wireless receiver (128, 130) to notify a user (¶ [0018]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the wireless system and associated structure of Lee with the invention of Deffenbaugh since doing so would allow operations to me monitored from offsite locations.
With respect to claim 9: Deffenbaugh from the combination of Deffenbaugh  and Lee further teaches the data received by the sensor in the untethered device is at least one of a pressure and a time derivative of the pressure within the subterranean well (¶ [0006, 0077, 0079, 0088]).
With respect to claim 10: Deffenbaugh from the combination of Deffenbaugh  and Lee further teaches the data received by the sensor in the untethered device is at least one of a temperature and a time derivative of the temperature within the subterranean well (¶ [0006, 0077, 0079, 0088]).
With respect to claim 14: Deffenbaugh from the combination of Deffenbaugh  and Lee further teaches including recovering the untethered device from the wellhead by manipulation of a valve (¶ [0052]) controlling a flow of a fluid in the wellhead (¶ [0052, 0116]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deffenbaugh  and Lee as applied to claim 8 above, and further in view of Yang (US 2013/0118807).
With respect to claim 11: The combination of Deffenbaugh  and Lee does not explicitly teach before processing the acoustic signal with the microprocessor of the receiver unit, amplifying the acoustic signal with an amplifier of the receiver unit. Yang teaches it is known in the art to have to amplify an acoustic signal with an amplifier of a receiver before sending the acoustic signal to a processor (¶ [0042]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the amplifier of Yang with the invention of Deffenbaugh  and Lee since doing so would allow the amplifier to perform its designed function to amplify the signal in order to increase the signals power.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deffenbaugh and Lee as applied to claim 8 above, and further in view of Zupanick (US 2004/0108110).
With respect to claim 12: The combination of Deffenbaugh  and Lee does not explicitly teach including before processing the acoustic signal with the microprocessor of the receiver unit, filtering the acoustic signal with a filter of the receiver unit, the filter of the receiver unit rejecting sound signals in a selected range of frequencies, while leaving sound signals in another range of frequencies unchanged. Zupanick teaches it is known in the art to have to filter an acoustic signal with a filter of a receiver (¶ [0532]), the filter of the receiver unit rejecting sound signals in a selected range of frequencies (“band-pass filter”; ¶ [0532]), while leaving sound signals in another range of frequencies unchanged (“band-pass filter”; ¶ [0532]), before sending the acoustic signal to a processor (¶ [0533])). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the filter of Zupanick with the invention of Deffenbaugh  and Lee since doing so would allow the filter to perform its designed function to eliminate noise from the data.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deffenbaugh and Lee as applied to claim 8 above, and further in view of Hay (US 2016/0194954).
With respect to claim 13: The combination of Deffenbaugh  and Lee does not explicitly teach the transducer of the untethered device is automatically tuned to a resonance frequency of the transducer. Hay teaches it is known in the art for a transducer to be automatically tuned to its resonance frequency (¶ [0063]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the automatic tuning of Hay with the invention of Deffenbaugh  and Lee since doing so would provide an increased amplitude (Hay ¶ [0063]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deffenbaugh as applied to claim 15 above, and further in view of Lee.
With respect to claim 19: All aspects of the claimed invention are taught as discussed in the rejections of claims 8 and 14 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672